Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 1 of 44




                    EXHIBIT
                       1
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 2 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 3 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 4 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 5 of 44
        Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 6 of 44


                          AMERICAN ARBITRATION ASSOCIATION
                               Construction Industry Arbitration Tribunal

JAMES C. HASSELL and HASSELL                          )
CONSTRUCTIONS COMPANY, INC.,                          )
                                                      )
Claimants,                                            )
                                                      )
                                                      )
                                                      )
R. HASSELL HOLDING CO., INC., R.                      )    No. 01-14-0000-3178
HASSELL & COMPANY, INC., R. HASSELL                   )
BUILDERS, INC., G.R. GROUP RESOURCES                  )
LLP, ROYCE J. HASSELL and SILVIA T.                   )
HASSELL,                                              )
                                                       )
Respondents.                                           )
      rONCIJRRENCE IN PART. DISSENT IN PART TO ARBITRATION AWARD
        I dissent from the Majority Award to the extent it exercises jurisdiction over Royce and
Silvia Hassell individually. In my view $1,669,785.07 is the proper net balance due from HCCI
to the R. Hassell Companies. The Panel does not have jurisdiction to order an offset ofRoyce
Hassell's personal note to HCCI against the amount HCCI owes the R. Hassell Companies.
        The "intertwined claims" doctrine does not apply in this case. The doctrine allows a
nonsignatory to enforce an arbitration agreement against a signatory party if the claims are
intertwined with, or arise out of and relate directly to the agreement contained the arbitration
clause. The doctrine does not work in reverse. A signatory (HCCI) may not force
nonsignatories (Royce and Silvia) to arbitration. Additionally, because the promissory note was
made nearly two years before the Joint Venture Agreement, it does not arise out of, or relate to,
the Joint Venture Agreement as required by the doctrine.
         The Panel alone, and not the district court, has jurisdiction to determine whether any legal
theory exists to force Royce and Silvia as nonsignatories to arbitration. The arbitration clause m
the Joint Venture Agreement provides that disputes are to be governed by the AAA Rules. AAA
Rule 9 provides the arbitrator decides jurisdiction. The incorporation of AAA Rules into an
arbitration agreement is sufficient to require that arbitrability issues be decided by the Panel.
The district court could only, and did only, decide who - the court or the Panel - should
determine arbitrability. The district court properly referred the decision of jurisdiction over
 Royce and Silvia to the Panel.

        The Majority misapplied the intertwined claims doctrine. In doing so, it acted mexcess
of its authority in exercising jurisdiction over Royce and Silvia, and in offsetting the note from
 the amount due to the R. Hassell Companies.


                                                                      Ro'nald N. Ricketts, Arbitrator



 Award Dissent-01 1400003178
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 7 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 8 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 9 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 10 of 44




                     EXHIBIT
                        2
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 11 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 12 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 13 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 14 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 15 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 16 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 17 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 18 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 19 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 20 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 21 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 22 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 23 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 24 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 25 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 26 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 27 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 28 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 29 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 30 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 31 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 32 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 33 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 34 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 35 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 36 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 37 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 38 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 39 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 40 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 41 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 42 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 43 of 44
Case 19-03452 Document 1-6 Filed in TXSB on 05/03/19 Page 44 of 44
